Title: From Benjamin Franklin to a Committee of the Managers of the Pennsylvania Hospital, 22 August 1772
From: Franklin, Benjamin
To: Managers of the Pennsylvania Hospital


Gentlemen
London, Augt. 22. 1772.
I suppose Mr. Barclay has acquainted you from time to time with the Difficulties that have attended our obtaining the Money for the Hospital. He communicated to me the other Day the enclos’d Note left for him by the Solicitor. Dr. Fothergill is now out of Town, which we fear will prevent our being able to receive it till his Return about the End of next Month: I hope the Affair may be finished soon after to your Satisfaction. I am, very respectfully Gentlemen, Your most obedient humble Servant
B Franklin
Messrs Reynell, Rhoads and Pemberton
